Wednesday March 25, 2009 Contact: Ply Gem Industries Shawn K. Poe Vice President, Chief Financial Officer (919) 677-4019 Ply Gem Announces Goodwill Impairment Chargetaken in its Fourth Quarter Cary, NC, March 25, 2009 –Ply Gem Industries, Inc. today announced that it completed its annual goodwill impairment test during its Fourth Quarter of 2008 as required by generally accepted accounting principles.As a result of depressed market conditions in the residential new construction and remodeling markets, the Company will write down a portion of its goodwill. Ply Gem’s audit committee concluded that a charge to goodwill was required.The non-cash goodwill impairment charge is estimated to be $250.0 million andwill be recorded in the Company’s fourth quarter financial results in addition to the $200.0 million non-cash goodwill impairment charge recorded in the Company’s third quarter financial results.The goodwill impairment charge is an adjustment that does not affect Ply Gem’s cash position, cash flow from operating activities, revolver availability or liquidity position and does not have any affect on current or future operations of the Company. Shawn K.
